DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
The amendment of 03/05/2021 has been entered.
Claims 1, 2–4, 7–9, 16, and 18 are amended and claims 5–6 and 10–15 are cancelled due to the Applicant's amendment of 03/05/2021.
The declaration under 37 CFR 1.132 filed 03/05/2021 is sufficient to overcome the rejection of claims 1–4 and 7–15 under 35 U.S.C. 103 as being unpatentable over Stoessel et al. US-20140316134-A1 ("Stoessel") and the rejection of claims 16–20 under 35 U.S.C. 103 as being unpatentable over Stoessel in view of Lee et al. WO-2015009076-A1 ("Lee").  The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments on pages 34–36 of the reply dated 03/05/2021 with respect to the rejection of claims 1–4 and 7–15 under 35 U.S.C. 103 as being unpatentable over Stoessel et al. US-20140316134-A1 ("Stoessel") and the rejection of claims 16–20 under 35 U.S.C. 103 as being unpatentable over Stoessel in view of Lee et al. WO-2015009076-A1 ("Lee") as set forth in the previous Office action have been fully considered and are persuasive with respect to the unexpected results demonstrated in the declaration under 37 CFR 1.132 filed 03/05/2021. The rejections have been withdrawn.

Allowable Subject Matter
Claims 1–4, 7–9, and 16–20 allowed.
Allowed claims 1–4, 7–9, and 16–20 are renumbered as 1–12, respectively.

The following is an examiner’s statement of reasons for allowance:
The closest prior art teaches spiro-acridine-xanthene compounds with a fused indole ring, as exemplified by Stoessel et al. US-20140316134-A1 ("Stoessel") including compound 36
    PNG
    media_image1.png
    400
    317
    media_image1.png
    Greyscale
(¶ [0064], page 19).  However, the prior art does not specifically teach a compound of the claimed Chemical Formula 1 wherein the fused indole ring is on the xanthene side of the spiro compound as claimed in independent claim 1.  Further, the prior art does not provide a reason to modify the compound of Stoessel to arrive at the claimed compound wherein the fused indole ring is on the xanthene side of the spiro compound in view of the unexpected results set forth in the declaration under 37 CFR 1.132 filed 03/05/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
/E.M.D./Examiner, Art Unit 1786